Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1 – 6, 10, and 18 - 20, drawn to an isolated antibody or antigen-binding fragment thereof that specifically binds to respiratory syncytial virus (RSV) F protein. 
Group II, claims 7 – 9, and 11, drawn to nucleic acid encoding the anti-RSVF antibody, vectors, host cells, and transgenic organisms.
Group III, claim 12, drawn to a transgenic organism comprising the nucleic acid sequence of Group II.  
Group IV, claims 13 – 17, 21, and 22, drawn to a method of treating a RSV infection comprising administering the antibody of Group I. 

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
If any of the inventions of Groups I – IV are elected, Applicant must specify the structure of a single anti-RSV-F antibody species disclosed in the Table 6 of the specification, in particular, 1) a heavy and light chain pair defined by non-degenerate SEQ ID numbers, 2) a VH and VL pair defined by non-degenerate SEQ ID numbers, 3) six CDRs identified by non-degenerate SEQ ID numbers or 4) complete antibody structure defined by SEQ ID number. Applicant must also indicate if one or more of the characteristics disclosed in Claim 1 is present in the selected antibody species. If characteristic (e) or (f) is present, also select one antigen site that the antibody species or fragment thereof displays. If characteristic (i) is present, also select one RSV-F variant. If characteristic (k) is present, also select one or more factors that the antibody species or fragment thereof does not compete with. 
3If the invention of Group IV is elected, Applicant must indicate if the anti-RSV antibody species selected is used to treat (A) an RSV infection or (B) a human metapneumovirus (HMPV) infection. Further, if applicable, Applicant must also select one type of second therapeutic agent administered disclosed in Claim 17. 
	The species are independent or distinct because each anti-RSV-F antibody species has a unique SEQ ID NOs and thus differ structure or chemical/physical properties. While both RSV and HMPV are single-stranded, negative-sense RNA (nsRNA) enveloped viruses in the Pneumoviridae family and cause respiratory infections, HMPV lacks the non-structural genes, NS1 and NS2, and the HMPV antisense RNA genome contains eight open reading frames in slightly different gene order than RSV (viz. 3’-N-P-M-F-M2-SH-G-L-5’). HMPV is also 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 1, 7, 12, and 13. 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The inventions of Groups I – IV lack unity of invention because even though the inventions of these groups require the technical feature of an anti-respiratory syncytial virus antibody, this technical feature is not a special technical feature as it does not make a contribution over the prior art as stated in the written opinion of the International Search Authority filed 04/18/2019. Specifically, anti-RSV-F antibodies are known in the prior art (see D1 – D5 on ISR), including neutralizing antibodies capable of binding specific epitopes, cross-neutralizing other viral proteins, and/or distinguishing PreF from PostF. Further, the claimed antibodies do not all have the same sequences as multiple options are available to be selected from for the CDRs as well as heavy and light chains nor are they required to have all of the same characteristics. Since a different anti-RSV-F antibody species can be used for each of the inventions of Groups I – IV, there is no unity of invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        


/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644